IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 251A17

                                  Filed 2 March 2018

STATE OF NORTH CAROLINA

               v.
OMAR JALAM COOK



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 802 S.E.2d 575 (2017), finding no error after

appeal from judgments entered on 9 February 2016 by Judge Hugh B. Lewis in

Superior Court, Mecklenburg County. Heard in the Supreme Court on 8 January

2018.


        Joshua H. Stein, Attorney General, by Joseph L. Hyde, Assistant Attorney
        General, for the State.

        Ann B. Petersen for defendant-appellant.


        PER CURIAM.


        AFFIRMED.